DETAILED ACTION
The instant application having Application No. 16/532,705 filed on August 6, 2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted on August 6, 2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated August 6, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
	Please note that the Chinese patent listed in the IDS has the incorrect number in the IDS listing. Based on the submitted document, the patent in question is CN 207336973. For convenience this document has been listed on the PTO-892 included with this office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Havens-Olmstead USPGPub 2012/0050666 A1 (hereafter Havens-Olmstead).
	Regarding claim 1, Havens-Olmstead teaches “Safety eyewear (eyewear assembly 12, which is “safety eyewear” in at least that the lenses thereof provide protection for the eyes from debri), comprising: 
a frame (frame 21) configured to rest over a face (see Fig. 2 and elements thereof detailed herein that enable the eyewear to rest over a face), the frame including a pair of lenses (lense 24 of which there are two, see Fig. 3) separated from one another by a bridge (bridge 26), one of both of the frame and the pair of lenses curving in a posterior direction along at least inferior edges thereof (see Figs. 1 and 2 where the lens curves toward the posterior from a position aligned with the anterior extent of the nose at a middle portion of the lens, to a posterior position aligned with the cheek, as the lens extends downwards. This curvature towards the cheek is deduced to be the curving in a posterior direction based upon paragraphs 26 and 27 of the specification of the instant application), 
left and right temple arms (left and right temple arms of eyewear 14 that extend from the lens region to behind the ear) extending generally straight (the temple arms, although mildly curved, would be considered to be “generally straight” by an ordinary skilled artisan) in the posterior direction from respective left and right sides of the frame (see e.g. Fig. 3); and 
a nasion pad (eyewear attachment 16 with bridge pad 18, which is a nasion pad in that paragraph [0015]: “bridge pad 18 engages a least a portion of orbital bone 17” see Fig. 2 where the top portion of 18 resides where the top of the nose meets the ridge of the forehead, i.e. the nasion) coupled to the bridge (see e.g. Fig. 3 for bridge pad 18 in position on the bridge and Fig. 5 for how 18 is coupled to the bridge), the nasion pad extending in the posterior direction from the bridge (see e.g. Fig. 2).”
	Regarding claim 2, Havens-Olmstead teaches “the safety eyewear of claim 1, wherein one or both of the frame and the pair of lenses are curved laterally (see e.g. Fig. 3 which shows how the lenses and frame are curved/wrapped laterally. This lateral wrapping is assumed to be what is meant by “curved laterally” based on paragraph 26 of the specification of the instant application which reads “laterally, the lenses 12 and frame 14 wrap around the head”).”
	Regarding claim 6, Havens-Olmstead teaches “the safety eyewear of claim 2, wherein the lenses are integral and contiguous with the frame (see Fig. 3 and paragraph [0016]: “Rims 22 can engage and couple with lenses 24. In accordance with example implementations, each of the lense housings or rims 22 can have an upper portion opposing a lower portion of housed lense 24, for example.”).”
	Regarding claim 7, Havens-Olmstead teaches “the safety eyewear of claim 2, wherein, when worn, a superior edge of the eyewear lies above the brow of the face (see the brow-line of the face in Fig. 1 which is aligned with the bottom edge of the top rim of the eyewear such that the top edge of the top rim of the eyewear lies above the brow of the face when worn) and an inferior edge of the eyewear lies at the cheekbone of the face (see Fig. 1, the inferior edge of the eyewear would be considered by an ordinary skilled artisan to lie at the cheekbone of the face when worn at least to the extent possible given the differing shapes of people’s faces).”
	Regarding claim 8, Havens-Olmstead teaches “the safety eyewear of claim 2, wherein one of both of the frame and the pair of lenses curve in a posterior direction along superior edges thereof (see Fig. 2B the superior edge of the eyewear is curved in a posterior direction compared to a mid-point of the lens).”

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Jenkins USPGPub 2017/0065019 A1 (hereafter Jenkins).
Regarding claim 10, Jenkins teaches “A nasion pad (nasion pad 14) for eyewear (eyewear 10), comprising:
a clip (nasion pad 14 with tab 34, which is a clip in that it has grooves 37 and 39 to receive the portion of the connector 38 and the upper portion of the lens 12, see paragraph [0025]) having an outward depending leg (portion of tab 34, to the anterior of grooves 37 and 39, which resides on the anterior surface of 38/12 when the nasion pad 14 is in position on the eyewear) and an inward depending leg (portion of nasion pad 14 and tab 34, to the posterior of grooves 37 and 39, which resides on the posterior surface of 38/12 when the nasion pad 14 is in position on the eyewear) separated by a gap (grooves 37 and 39), the inward leg having a depth greater than a depth of the outward leg (the inward leg of 14 includes body 27 which has a depth greater than the depth of the outward leg, see e.g. Fig. 6); and
an inward face on the inward leg (face of body 27 which has saddle 28), the inward face having a concave curvature in a lateral direction (paragraph [0023]: “The saddle 28 also has a concave second curve 32 extending laterally across the saddle along a second axis transverse to the first axis.”) and a convex curvature in a superior-inferior direction (paragraph [0023]: “The saddle 28 has a convex first curve 30 along a first axis extending between the upper end 26 and the lower end 24 of the nasion pad 14.”).”
	Regarding claim 12, Jenkins teaches “the nasion pad of claim 10, wherein the nasion pad is formed of a foam or rubber (paragraph [0030]: “The nasion pad can be manufactured of a material (e.g. rubber, foam”).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Havens-Olmstead USPGPub 2012/0050666 A1 (hereafter Havens-Olmstead) as applied to claim 2 above, and further in view of Huh USPGPub 2014/0204331 A1 (hereafter Huh).
	Regarding claims 3 and 4, Havens-Olmstead teaches “the safety eyewear of claim 2,” however, Havens-Olmstead fails to teach (claim 3) “wherein the left and right temple arms each terminate in a temple pad” and (claim 4) “wherein the temple pads are rounded.”
	Huh teaches (claim 1) “safety eyewear (paragraph [0032] “safety glasses”) comprising:
a frame (glasses frame 200) configured to rest over a face (safety glasses are worn on the face, including when the wearer is in a supine position), the frame including a pair of lenses (LCD lenses 100) separated from one another by a bridge (portion of the frame between the lenses, see Fig. 1), one of both of the frame and the pair of lenses curving in a posterior direction along at least inferior edges thereof (the lateral portion of front frame 200a is curving in a posterior direction along its inferior edge as seen in e.g. Fig. 6), 
left and right temple arms (the left and right arms of temple 300) extending generally straight in the posterior direction (see Fig. 5, one of ordinary skill in the art would consider the arms of temple 300 to be “generally straight” in that the extend straight backwards between the posterior edge of 200a and the portion behind the ear) from respective left and right sides of the frame (see e.g. Fig. 5);
a … pad (nose support 400) coupled to the bridge (paragraph [0036]: “The fixing pieces are installed in and fixed to installation holes 400c of the rear frame 200b”), the … pad extending in the posterior direction from the bridge (see e.g. Fig. 3).”
(claim 3) “wherein the left and right temple arms each terminate in a temple pad (control switch unit 320 and battery cover 330 of the power supply unit 310, both of which are temple pads in that (1) they are positioned at one side end of the temple 300, (2) they are larger in surface area than the rest of the temple, and (3) see paragraph [0037] the temple 300 is hung on ears of the user, thus 320 and 310 reside behind the ears against the temple when in use).”
(claim 4) “wherein the temple pads are rounded (see rounded shape of 310 and 320 in e.g. Figs. 1 and 5).”
Huh further teaches that the lenses may be LCD lenses, paragraph [0046] “light produced in welding or cutting is detected by the optical sensor, and sensitivity is set with the sensitivity switch 270 (indicted by SE) to control darkening of the LCD lenses according to the sensitivity of response.” In paragraph [0043] Huh teaches “a power supply unit 310 for mounting of a battery” and in paragraph [0044] Huh teaches “the control switch unit 320 is provided with switches allowing selection of one of welding and cutting/grinding.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LCD lenses into the eyewear of Havens-Olmstead for the purpose of controlling the darkening of the lenses to protect the wearer from light as taught by Huh paragraph [0046]. For this purpose it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a power supply unit and a control switch at the left and right temple ends, to provide battery power to the LCD lenses and to control their functioning as taught by Huh paragraphs [0043]-[0044]. The power supply unit and control switch both further function as temple pads.
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a rounded shape for the temple pads as taught by Huh in the above combination of Havens-Olmstead with Huh, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B) and in the current instance a rounded shape for the temple pads is what is taught by Huh.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Havens-Olmstead USPGPub 2012/0050666 A1 (hereafter Havens-Olmstead) as applied to claim 2 above, and further in view of Jenkins USPGPub 2017/0065019 A1 (hereafter Jenkins).
Regarding claim 5, Havens-Olmstead teaches “the safety eyewear of claim 2.” However, Havens-Olmstead fails to teach “wherein the nasion pad comprises: 
a clip having an outward depending leg and an inward depending leg separated by a gap, the inward leg having a depth greater than a depth of the outward leg; and 
an inward face on the inward leg, the inward face having a concave curvature in a lateral direction and a convex curvature in a superior-inferior direction.”
Jenkins teaches (claim 1) “Safety eyewear (eyewear 10, paragraph [0026] “the eyewear system 10 being safety glasses”), comprising:
a frame (connector 38 is a frame in that it joins the lenses 12a) configured to rest over a face (the eyewear is worn on the face, and when the wearer is in a supine position the connector 38 rests over the face), the frame including a pair of lenses (left and right lenses 12a) separated from one another (lenses 12a, where the body of the left lens is separated from the other body of the right lens by a connector 38) by a bridge (connector 38), one of both of the frame and the pair of lenses curving in a posterior direction along at least inferior edges thereof (see curve of the inferior edge of lateral portion 40 in at least Figs. 2 and 11), 
left and right temple arms (left and right tethers 54, compare Figs. 1 and 7) extending generally straight in the posterior direction (see Fig. 1) from respective left and right sides (see Fig. 1)… ; and
a nasion pad (nasion pad 14) coupled to the bridge (see position of nasion pad 14 at the bridge in Fig. 1 and description of the connection thereto in paragraph [0025]), the nasion pad extending in the posterior direction from the bridge (nasion pad 14 extends in a posterior direction from the bridge in that it extends to fit into the nasion of a user see paragraph [0023]: “a saddle 28 sized and shaped to fit within the nasion of a user.”).”
(claim 5) “wherein the nasion pad comprises: 
a clip (nasion pad 14 with tab 34, which is a clip in that it has grooves 37 and 39 to receive the portion of the connector 38 and the upper portion of the lens 12, see paragraph [0025]) having an outward depending leg (portion of tab 34, to the anterior of grooves 37 and 39, which resides on the anterior surface of 38/12 when the nasion pad 14 is in position on the eyewear) and an inward depending leg (portion of nasion pad 14 and tab 34, to the posterior of grooves 37 and 39, which resides on the posterior surface of 38/12 when the nasion pad 14 is in position on the eyewear) separated by a gap (grooves 37 and 39), the inward leg having a depth greater than a depth of the outward leg (the inward leg of 14 includes body 27 which has a depth greater than the depth of the outward leg, see e.g. Fig. 6); and 
an inward face on the inward leg (face of body 27 which has saddle 28), the inward face having a concave curvature in a lateral direction (paragraph [0023]: “The saddle 28 also has a concave second curve 32 extending laterally across the saddle along a second axis transverse to the first axis.”) and a convex curvature in a superior-inferior direction (paragraph [0023]: “The saddle 28 has a convex first curve 30 along a first axis extending between the upper end 26 and the lower end 24 of the nasion pad 14.”).”
Havens-Olmstead teaches the safety eyewear of claim 5 except for the attachment of the nasion pad to the bridge comprising a clip. Jenkins teaches a nasion pad with a clip with an outward depending leg and an inward depending leg having a depth greater than a depth of the outward leg as the element that attaches the nasion pad to the bridge of the eyewear. 
Havens-Olmstead discloses the claimed invention except that post 29 and its complimentary opening are used instead of a clip. Jenkins shows that a clip is an equivalent structure in the art. Therefore, because these two bridge/nasion pad attachment mechanisms were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the clip mechanism of Jenkins for the post/opening mechanism of Havens-Olmstead, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
Jenkins further teaches paragraph [0023]: “The saddle 28 is directed toward the user's face when the nasion pad 14 is coupled to the lens 12 and the eyewear system 10 is in use, such that the curves of the saddle 28 are shaped to properly fit within the anatomy of the nasion 46. For instance, the concave second curve 32 may be designed to straddle the convex shape of the nasion, from side to side, which exists due to the intersection of the nose bone at the nasion. The concave shape may help to further secure the eyewear in place and minimize relative motion of the eyewear to the face. For example, the saddle shape may help prevent yaw and pitch rotation of the eyewear with respect to the user's face.”
	Havens-Olmstead teaches the nasion pad of claim 5 except for the shape of the inward surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the inward face of the nasion pad of Havens-Olmstead in a saddle shape as taught by Jenkins because “the curves of the saddle 28 are shaped to properly fit within the anatomy of the nasion 46” (Jenkins paragraph [0023]) thereby further securing the eyewear to the face against relative motions and preventing yaw and pitch rotations of the eyewear as taught by Jenkins (paragraph [0023]).

Regarding claim 9, Havens-Olmstead teaches “the safety eyewear of claim 1, wherein the nasion pad has an inward face (the posterior/inward face of 16 that faces the face of the wearer).” However, Havens-Olmstead is silent regarding “an inward face that is concave in a lateral direction and convex in a superior-inferior direction.”
Jenkins teaches (claim 1) “Safety eyewear (eyewear 10, paragraph [0026] “the eyewear system 10 being safety glasses”), comprising:
a frame (connector 38 is a frame in that it joins the lenses 12a) configured to rest over a face (the eyewear is worn on the face, and when the wearer is in a supine position the connector 38 rests over the face), the frame including a pair of lenses (left and right lenses 12a) separated from one another (lenses 12a, where the body of the left lens is separated from the other body of the right lens by a connector 38) by a bridge (connector 38), one of both of the frame and the pair of lenses curving in a posterior direction along at least inferior edges thereof (see curve of the inferior edge of lateral portion 40 in at least Figs. 2 and 11), 
left and right temple arms (left and right tethers 54, compare Figs. 1 and 7) extending generally straight in the posterior direction (see Fig. 1) from respective left and right sides (see Fig. 1)… ; and
a nasion pad (nasion pad 14) coupled to the bridge (see position of nasion pad 14 at the bridge in Fig. 1 and description of the connection thereto in paragraph [0025]), the nasion pad extending in the posterior direction from the bridge (nasion pad 14 extends in a posterior direction from the bridge in that it extends to fit into the nasion of a user see paragraph [0023]: “a saddle 28 sized and shaped to fit within the nasion of a user.”).”
(claim 9) “an inward face (face of body 27 which has saddle 28) that is concave in a lateral direction (paragraph [0023]: “The saddle 28 also has a concave second curve 32 extending laterally across the saddle along a second axis transverse to the first axis.”) and convex in a superior-inferior direction (paragraph [0023]: “The saddle 28 has a convex first curve 30 along a first axis extending between the upper end 26 and the lower end 24 of the nasion pad 14.”).”
	Jenkins further teaches, paragraph [0023]: “The saddle 28 is directed toward the user's face when the nasion pad 14 is coupled to the lens 12 and the eyewear system 10 is in use, such that the curves of the saddle 28 are shaped to properly fit within the anatomy of the nasion 46. For instance, the concave second curve 32 may be designed to straddle the convex shape of the nasion, from side to side, which exists due to the intersection of the nose bone at the nasion. The concave shape may help to further secure the eyewear in place and minimize relative motion of the eyewear to the face. For example, the saddle shape may help prevent yaw and pitch rotation of the eyewear with respect to the user's face.”
	Havens-Olmstead teaches the nasion pad of claim 9 except for the shape of the inward surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the inward face of the nasion pad of Havens-Olmstead in a saddle shape as taught by Jenkins because “the curves of the saddle 28 are shaped to properly fit within the anatomy of the nasion 46” (Jenkins paragraph [0023]) thereby further securing the eyewear to the face against relative motions and preventing yaw and pitch rotations of the eyewear as taught by Jenkins (paragraph [0023]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins USPGPub 2017/0065019 A1 (hereafter Jenkins) as applied to claim 10 above, and further in view of Robinson US 6,749,087 B1 (hereafter Robinson).
	Regarding claim 11, Jenkins teaches “the nasion pad of claim 10.” However, Jenkins fails to teach “wherein the outward leg and the inward leg are resiliently biased into positions closer to one another.”
	Robinson is analogous art to the instant application in that it is reasonably pertinent to the problem of how to securely attach a clip.
	Robinson teaches (claim 10) “a clip (clip 20, col. 2 lines 66-67 “A resilient bight portion 23 connects the first and second legs to form an integral one-piece clip”) having an outward depending leg (first leg 29) and an inward depending leg (second leg 25) separated by a gap (the space between the first and second legs 29 and 25 as seen in Fig. 5, into which tube 22 can be inserted, see Fig. 1)”
	(claim 11) “wherein the outward leg and the inward leg are resiliently biased into positions closer to one another (col. 2 line 66 to col. 3 line 9: “A resilient bight portion 23 connects the first and second legs to form an integral one-piece clip… The bight provides a bias which urges the first and second legs toward one another”).”
	Robinson further teaches (col. 3 lines 5-9): “The bight provides a bias which urges the first and second legs toward one another so that the clip secures a toothpaste tube”. Robinson further teaches that this securement is (col. 2 lines 14-18): “much like installing a paper clip onto several pieces of paper or a tie clasp/clip would secure a tie to a shirt or like a "Bobby" pin for hair”.
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to resiliently bias the two legs into positions closer to one another as taught by Robinson in the nasion pad clip of Jenkins for the purpose increased securement between the inserted element and the clip attached thereto as taught by Robinson (col. 3 lines 5-9 and col. 2 lines 14-18).



Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Havens-Olmstead USPGPub 2012/0050666 A1 (hereafter Havens-Olmstead) in view of Jenkins 2017/0065019 A1 (hereafter Jenkins).
	Regarding claim 13, Havens-Olmstead teaches “Safety eyewear (eyewear assembly 12, which is “safety eyewear” in at least that the lenses thereof provide protection for the eyes from debri), comprising: 
a frame (frame 21) configured to rest over a face (see Fig. 2 and elements thereof detailed herein that enable the eyewear to rest over a face), the frame including a pair of lenses (lense 24 of which there are two, see Fig. 3) separated from one another by a bridge (bridge 26), one of both of the frame and the pair of lenses curving in a posterior direction along at least inferior edges thereof (see Figs. 1 and 2 where the lens curves toward the posterior from a position aligned with the anterior extent of the nose at a middle portion of the lens, to a posterior position aligned with the cheek, as the lens extends downwards. This curvature towards the cheek is deduced to be the curving in a posterior direction based upon paragraphs 26 and 27 of the specification of the instant application), and one or both of the frame and the pair of lenses are curving laterally around the face (see e.g. Fig. 3 which shows how the lenses and frame are curved/wrapped laterally. This lateral wrapping is assumed to be what is meant by “curved laterally” based on paragraph 26 of the specification of the instant application which reads “laterally, the lenses 12 and frame 14 wrap around the head”); 
left and right temple arms (left and right temple arms of eyewear 14 that extend from the lens region to behind the ear) extending generally straight (the temple arms, although mildly curved, would be considered to be “generally straight” by an ordinary skilled artisan) in the posterior direction from respective left and right sides of the frame (see e.g. Fig. 3); and 
a nasion pad (eyewear attachment 16 with bridge pad 18, which is a nasion pad in that paragraph [0015]: “bridge pad 18 engages a least a portion of orbital bone 17” see Fig. 2 where the top portion of 18 resides where the top of the nose meets the ridge of the forehead, i.e. the nasion) coupled to the bridge (see e.g. Fig. 3 for bridge pad 18 in position on the bridge and Fig. 5 for how 18 is coupled to the bridge), the nasion pad extending in the posterior direction from the bridge (see e.g. Fig. 2).”
However, Havens-Olmstead fails to teach “the nasion pad … including: 
a clip having an outward depending leg and an inward depending leg separated by a gap, the inward leg having a depth greater than a depth of the outward leg, and 
an inward face on the inward leg, the inward face having a concave curvature in a lateral direction and a convex curvature in a superior-inferior direction.”
Jenkins teaches “Safety eyewear (eyewear 10, paragraph [0026] “the eyewear system 10 being safety glasses”), comprising:
a frame (connector 38 is a frame in that it joins the lenses 12a) configured to rest over a face (the eyewear is worn on the face, and when the wearer is in a supine position the connector 38 rests over the face), the frame including a pair of lenses (left and right lenses 12a) separated from one another (lenses 12a, where the body of the left lens is separated from the other body of the right lens by a connector 38) by a bridge (connector 38), one of both of the frame and the pair of lenses curving in a posterior direction along at least inferior edges thereof (see curve of the inferior edge of lateral portion 40 in at least Figs. 2 and 11), …
left and right temple arms (left and right tethers 54, compare Figs. 1 and 7) extending generally straight in the posterior direction (see Fig. 1) from respective left and right sides (see Fig. 1)… ; and
a nasion pad (nasion pad 14) coupled to the bridge (see position of nasion pad 14 at the bridge in Fig. 1 and description of the connection thereto in paragraph [0025]), the nasion pad extending in the posterior direction from the bridge (nasion pad 14 extends in a posterior direction from the bridge in that it extends to fit into the nasion of a user see paragraph [0023]: “a saddle 28 sized and shaped to fit within the nasion of a user.”) and including: 
a clip (nasion pad 14 with tab 34, which is a clip in that it has grooves 37 and 39 to receive the portion of the connector 38 and the upper portion of the lens 12, see paragraph [0025]) having an outward depending leg (portion of tab 34, to the anterior of grooves 37 and 39, which resides on the anterior surface of 38/12 when the nasion pad 14 is in position on the eyewear) and an inward depending leg (portion of nasion pad 14 and tab 34, to the posterior of grooves 37 and 39, which resides on the posterior surface of 38/12 when the nasion pad 14 is in position on the eyewear) separated by a gap (grooves 37 and 39), the inward leg having a depth greater than a depth of the outward leg (the inward leg of 14 includes body 27 which has a depth greater than the depth of the outward leg, see e.g. Fig. 6); and 
an inward face on the inward leg (face of body 27 which has saddle 28), the inward face having a concave curvature in a lateral direction (paragraph [0023]: “The saddle 28 also has a concave second curve 32 extending laterally across the saddle along a second axis transverse to the first axis.”) and a convex curvature in a superior-inferior direction (paragraph [0023]: “The saddle 28 has a convex first curve 30 along a first axis extending between the upper end 26 and the lower end 24 of the nasion pad 14.”).”
Havens-Olmstead teaches the safety eyewear of claim 13 except for the attachment of the nasion pad to the bridge comprising a clip. Jenkins teaches a nasion pad with a clip with an outward depending leg and an inward depending leg having a depth greater than a depth of the outward leg as the element that attaches the nasion pad to the bridge of the eyewear. 
Havens-Olmstead discloses the claimed invention except that post 29 and its complimentary opening are used instead of a clip. Jenkins shows that a clip is an equivalent structure in the art. Therefore, because these two bridge/nasion pad attachment mechanisms were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the clip mechanism of Jenkins for the post/opening mechanism of Havens-Olmstead, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
Jenkins further teaches paragraph [0023]: “The saddle 28 is directed toward the user's face when the nasion pad 14 is coupled to the lens 12 and the eyewear system 10 is in use, such that the curves of the saddle 28 are shaped to properly fit within the anatomy of the nasion 46. For instance, the concave second curve 32 may be designed to straddle the convex shape of the nasion, from side to side, which exists due to the intersection of the nose bone at the nasion. The concave shape may help to further secure the eyewear in place and minimize relative motion of the eyewear to the face. For example, the saddle shape may help prevent yaw and pitch rotation of the eyewear with respect to the user's face.”
	Havens-Olmstead teaches the nasion pad of claim 13 except for the shape of the inward surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the inward face of the nasion pad of Havens-Olmstead in a saddle shape as taught by Jenkins because “the curves of the saddle 28 are shaped to properly fit within the anatomy of the nasion 46” (Jenkins paragraph [0023]) thereby further securing the eyewear to the face against relative motions and preventing yaw and pitch rotations of the eyewear as taught by Jenkins (paragraph [0023]).
Regarding claim 15, the Havens-Olmstead-Jenkins combination teaches “the safety eyewear of claim 13,” and Havens-Olmstead further teaches “wherein the lenses are integral and contiguous with the frame (see Fig. 3 and paragraph [0016]: “Rims 22 can engage and couple with lenses 24. In accordance with example implementations, each of the lense housings or rims 22 can have an upper portion opposing a lower portion of housed lense 24, for example.”).”
	Regarding claim 16, the Havens-Olmstead-Jenkins combination teaches “the safety eyewear of claim 13,” and Havens-Olmstead further teaches “wherein, when worn, a superior edge of the eyewear lies above the brow of the face (see the brow-line of the face in Fig. 1 which is aligned with the bottom edge of the top rim of the eyewear such that the top edge of the top rim of the eyewear lies above the brow of the face when worn) and an inferior edge of the eyewear lies at the cheekbone of the face (see Fig. 1, the inferior edge of the eyewear would be considered by an ordinary skilled artisan to lie at the cheekbone of the face when worn at least to the extent possible given the differing shapes of people’s faces).”

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Havens-Olmstead USPGPub 2012/0050666 A1 (hereafter Havens-Olmstead) in view of Jenkins 2017/0065019 A1 (hereafter Jenkins) as applied to claim 13 above, and further in view of Robinson US 6,749,087 B1 (hereafter Robinson).
	Regarding claim 14, the Havens-Olmstead-Jenkins combination teaches “the safety eyewear of claim 13.” However, Havens-Olmstead and Jenkins fail to teach “wherein the outward leg and the inward leg of the nasion pad are resiliently biased into positions closer to one another.”
	Robinson is analogous art to the instant application in that it is reasonably pertinent to the problem of how to securely attach a clip.
	Robinson teaches (claim 13) “a clip (clip 20, col. 2 lines 66-67 “A resilient bight portion 23 connects the first and second legs to form an integral one-piece clip”) having an outward depending leg (first leg 29) and an inward depending leg (second leg 25) separated by a gap (the space between the first and second legs 29 and 25 as seen in Fig. 5, into which tube 22 can be inserted, see Fig. 1)”
	(claim 14) “wherein the outward leg and the inward leg … are resiliently biased into positions closer to one another (col. 2 line 66 to col. 3 line 9: “A resilient bight portion 23 connects the first and second legs to form an integral one-piece clip… The bight provides a bias which urges the first and second legs toward one another”).”
	Robinson further teaches (col. 3 lines 5-9): “The bight provides a bias which urges the first and second legs toward one another so that the clip secures a toothpaste tube”. Robinson further teaches that this securement is (col. 2 lines 14-18): “much like installing a paper clip onto several pieces of paper or a tie clasp/clip would secure a tie to a shirt or like a "Bobby" pin for hair”.
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to resiliently bias the two legs of the clip into positions closer to one another as taught by Robinson in the nasion pad clip of the Havens-Olmstead-Jenkins combination for the purpose increased securement between the inserted element and the clip attached thereto as taught by Robinson (col. 3 lines 5-9 and col. 2 lines 14-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De La Renaudiere USPGPub 2008/0259271 A1 “Eyewear Item, Especially Glasses Frames, Comprising a Support Provided with a Thermoformable Foam” Figs. 1, 4 and 11.
Canavan US 5,555,037 “Temple Bar Construction for a Pair Of Eyeglasses” Fig. 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872